Citation Nr: 1034386	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-08 222	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from March 1941 
to June 1944.  He died in November 2003.  The Appellant is his 
widow (surviving spouse).  She appealed to the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In support of her claim, the Appellant and her daughter testified 
at a videoconference hearing in February 2008 before the 
undersigned Veterans Law Judge of the Board.  

The Board subsequently, in April 2008, remanded the claim to the 
RO via the Appeals Management Center (AMC) for additional 
development and consideration.

Regrettably, the Board must again remand the claim since there 
has not been substantial compliance a prior remand directive.  
Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).

The Board recently, in September 2010, advanced this case on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




REMAND

The Board's prior April 2008 remand was to provide additional 
notice required by the Veterans Claims Assistance Act (VCAA), to 
obtain the Veteran's terminal hospital records from Doctor's 
Hospital, and to obtain a medical opinion concerning whether a 
service-connected disability - and particularly his duodenal 
ulcer disease, either caused or contributed substantially or 
materially to his death.

Pursuant to those remand directives, the AMC provided the widow-
appellant the additional VCAA notice in May 2008, including to 
comply with the holdings in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007), and Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).

But despite the appellant twice submitting her authorization (VA 
Form 21-4142) to obtain the terminal hospital records from 
Doctor's Hospital, initially in May 2008 and again in September 
2009, the AMC was unable to obtain these additional records.  
With her authorization, the AMC sent a letter to this hospital in 
October 2009 requesting these additional records and made a 
second, follow-up, request for these records in another letter 
sent in November 2009.  See 38 C.F.R. § 3.159(c)(1).  But the 
only evidence received in response to these requests was 
duplicates of records already in the file, so not the terminal 
hospital records mentioned.

According to 38 C.F.R. § 3.159(e)(1), if, as here, VA makes 
reasonable efforts to obtain relevant non-Federal records, but is 
unable to obtain them, and VA concludes it is reasonably certain 
they do not exist or that further efforts to obtain them would be 
futile, then VA will provide the claimant oral or written notice 
of this.  Here, however, there is no indication the appellant has 
received this required notification regarding the inability to 
obtain these terminal hospital records.  So she must be provided 
this notice before deciding her appeal.

The importance of obtaining these additional terminal hospital 
records was recognized by the VA physician who was asked in May 
2010 to provide the medical opinion regarding the merits of this 
cause-of-death claim, which, as mentioned, was another remand 
directive.  He indicated the information then currently in the 
file was insufficient to enable him to provide this requested 
opinion, pointing out that notes detailing the entire course of 
the terminal Doctor's Hospital admission are required, as well as 
outpatient notes for the last 2 years of the Veteran's life.

If, per chance, these additional records are obtained following 
or as a result of this additional remand, then it would be 
necessary to have this VA physician provide further comment after 
considering this additional evidence.  DeLaRosa v. Peake, 515 
F.3d 1319, 1322 (Fed. Cir. 2008) (indicating that, while 38 
U.S.C. § 5103A(a) does not always require VA to assist the 
claimant in obtaining a medical opinion or examination for a 
dependency and indemnity compensation (DIC) claim, it does 
require VA to assist a claimant in obtaining such whenever 
necessary to substantiate the DIC claim); see, too, Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that, in the 
context of a DIC claim, VA must also consider that 
38 U.S.C. § 5103A(a) only excuses VA from making reasonable 
efforts to provide an examination or opinion when no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim).  And see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (indicating that, once VA undertakes the effort 
to provide an examination or obtain an opinion when developing a 
service-connection claim, even if not statutorily obligated to do 
so, VA must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).



Accordingly, the cause-of-death claim is REMANDED for the 
following additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  To comply with 38 C.F.R. § 3.159(e)(1), 
notify the appellant of the inability to 
obtain the terminal hospital records from 
Doctor's Hospital - despite the initial and 
second (follow-up) requests for these 
additional records.  This notice must also 
contain the other required information 
specified in this regulation.

2.  If, and only if, these terminal hospital 
records are somehow obtained, again forward 
the file to the VA physician who previously 
reviewed this case in May 2010 to have him 
provide additional, supplemental comment 
concerning the likelihood (very likely, 
as likely as not, or unlikely) that a 
service-connected disability - but 
especially the Veteran's duodenal 
ulcer disease, either caused or contributed 
substantially or materially to his death.  In 
the event this additional referral is 
warranted, have this physician again review 
the claims file for the pertinent medical and 
other history, including a complete copy of 
this remand and the prior April 2008 remand, 
the amended death certificate, the December 
2004 statement from Dr. R.M.R., and the VA 
physician's prior comments in May 2010.

This physician must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the record.

Also, if at all possible, this physician is 
asked to try and provide this requested 
opinion.  This is because a recent precedent 
case admonished the Board for relying on 
medical opinions that were unable to 
establish this required linkage, without 
resorting to mere speculation, as cause for 
denying claims.  See Jones v. Shinseki, 
No. 07-3060 (U.S. Vet. App. Mar. 25, 2010).  
In Jones, the Court noted it was unclear 
whether the examiners were unable to provide 
this requested definitive medical comment on 
etiology because they actually were unable to 
since the limits of medical knowledge had 
been exhausted or, instead, for example, 
needed further information to assist in 
making this determination (e.g., additional 
records and/or diagnostic studies) or other 
procurable and assembled data

The Court in Jones acknowledged there are 
instances where a definitive opinion cannot 
be provided because required information is 
missing or can no longer be obtained or 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
See Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) (noting the Board need not obtain 
further medical evidence where the medical 
evidence "indicates that determining the 
cause is speculative").  The Court in Jones 
held, however, that in order to rely upon a 
statement that an opinion cannot be provided 
without resort to mere speculation, it must 
be clear that the procurable and assembled 
data was fully considered and the basis for 
the opinion must be provided by the examiner 
or apparent upon a review of the record.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

3.  Then readjudicate the Appellant's cause-
of-death claim in light of this additional 
evidence and any other evidence submitted or 
obtained on remand.  If the claim is not 
granted to her satisfaction, send her and her 
representative a supplemental statement of 
the case (SSOC) and give them time to respond 
to it before returning the file to the Board 
for further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



